DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/692073 filed on 22 November 2019, and Applicant’s Preliminary Amendment filed on 24 March 2020.
Claims 21-40 are current pending. Claims 21, 28, and 35 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10 and 11 of U.S. Patent No. 10,489,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
Claims 21, 28 and 35 of the instant application are claiming the same subject matter that are recited in claims 5, 10 and 11 of U.S. Patent No. 10,489,424 B2 as follows:  


Instant Application 
U.S. Patent No.: 10,489,424 B2
21. A system, comprising at least one processor; and a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a hierarchical data store, the hierarchical data store configured to:


















receive a policy lookup request for a resource data object at the hierarchical data store, wherein the resource data object is one of a plurality of resource data objects that are stored in the hierarchical data store as part of a plurality of different hierarchies, wherein the plurality of different hierarchies of the resource data objects identify policies applicable to the behavior of resources corresponding to the resource data objects in a system;
responsive to the policy lookup request:
identify one or more of the different hierarchies linked to the resource data object;
detect a conflict between different policies applicable to the resource data object; and
return a resolved version of the different policies applicable to the resource data object.





28. A method, comprising:























receiving a policy lookup request for a resource data object at a data store, wherein the resource data object is one of a plurality of resource data objects that are stored in the data store as part of a plurality of different hierarchies, wherein the plurality of different hierarchies of the resource data objects identify policies applicable to the behavior of resources corresponding to the resource data objects in a system;
responsive to the policy lookup request:
identifying one or more of the different hierarchies linked to the resource data object;
detecting a conflict between different policies applicable to the resource data object; and





35. One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:


















receiving a policy lookup request for a resource data object at a data store, wherein the resource data object is one of a plurality of resource data objects that are stored in the data store as part of a plurality of different hierarchies, wherein the plurality of different hierarchies of the resource data objects identify policies applicable to the behavior of resources corresponding to the resource data objects in a system;
responsive to the policy lookup request:
identifying one or more of the different hierarchies linked to the resource data object;

detecting a conflict between different policies applicable to the resource data object; and
returning a resolved version of the different policies applicable to the resource data object. 

10. The method of claim 5, further comprising: receiving a policy lookup request for one of the resource data objects; evaluating one or more of the hierarchies to determine one or more policies identified as applicable to the resource corresponding to the resource data object; and providing the determined one or more policies in response to the policy lookup request. 






11. The method of claim 10, further comprising: detecting one or more conflicts between the one or more determined policies identified as applicable to the resource corresponding to the resource data object; and resolving the one or more conflicts to 
5. A method, comprising: performing, by one or more computing devices: maintaining different hierarchies of a plurality of resource data objects that are stored in a data store, wherein the different hierarchies of the resource data objects identify policies applicable to the behavior of resources corresponding to the resource data objects in a system; receiving a request to modify one of the different hierarchies of the resource data objects; and modifying the one hierarchy according to the request, wherein the modification to the hierarchy of the resource data objects is isolated to the one hierarchy and modifies the application of one or more policies identified by the one hierarchy to the resources without modifying the application of other policies to the 
10. The method of claim 5, further comprising: receiving a policy lookup request for one of the resource data objects; evaluating one or more of the hierarchies to determine one or more policies identified as applicable to the resource corresponding to the resource data object; and providing the determined one or more policies in response to the policy lookup request. 





11. The method of claim 10, further comprising: detecting one or more conflicts between the one or more determined policies identified as applicable to the resource 
5. A method, comprising: performing, by one or more computing devices: maintaining different hierarchies of a plurality of resource data objects that are stored in a data store, wherein the different hierarchies of the resource data objects identify policies applicable to the behavior of resources corresponding to the resource data objects in a system; receiving a request to modify one of the different hierarchies of the resource data objects; and modifying the one hierarchy according to the request, wherein the modification to the hierarchy of the resource data objects is isolated to the one hierarchy and modifies the application of one or more policies identified by the one 
10. The method of claim 5, further comprising: receiving a policy lookup request for one of the resource data objects; evaluating one or more of the hierarchies to determine one or more policies identified as applicable to the resource corresponding to the resource data object; and providing the determined one or more policies in response to the policy lookup request. 










Regarding claims 21, 28 and 35, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 5, 10 and 11 of U.S. Patent No. 10,489,424 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (U.S. Patent No. 7,620,647 B1, also cited in Applicant’s IDS filed 11/22/2019; hereinafter “Stephens”) in view of Cosby et al. (U.S. Patent No. 7,305,419 B1, also cited in Applicant’s IDS filed 11/22/2019; hereinafter “Cosby”).

Stephens teaches a system, comprising at least one processor (Stephens Col 4, Ln 1-4); and
a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a hierarchical data store (Stephens Col 4, Ln 11-14), the hierarchical data store configured to:
receive a policy lookup request for a resource data object at the hierarchical data store (Stephens Col 9 Ln 63 through Col 10 Ln 14, i.e., receiving a conditional search and filtering based on group permissions associated with an organization), wherein the resource data object is one of a plurality of resource data objects that are stored in the hierarchical data store as part of a plurality of different hierarchies, wherein the plurality of different 
responsive to the policy lookup request:
identify one or more of the different hierarchies linked to the resource data object (Stephens Col 10 Ln 20-22).
Stephens fails to explicitly teach detect a conflict between different policies applicable to the resource data object; and return a resolved version of the different policies applicable to the resource data object. However, in the same field of endeavor, Cosby teaches detect a conflict between different policies applicable to the resource data object (Cosby Col 10 Ln 5-7); and return a resolved version of the different policies applicable to the resource data object (Cosby Col 10 Ln 8-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stephens by incorporating the teachings of Cosby. The motivation would be to provide a centralized hierarchies from a master set of reference data representing multiple hierarchies subscribing systems such that changes to particular hierarchies can be propagated to other hierarchies and can be validated across hierarchies (Cosby Col 9, Ln 48-52).





As to claim 23, Stephens as modified by Cosby also teaches the system of claim 21, wherein to determine the different policies applicable to the resource data object, the hierarchical data store is configured to traverse respective paths of the identified hierarchies that include the resource data object to respective root nodes of the identified hierarchies (Stephens Col 10, Ln 29-50).

As to claim 24, Stephens as modified by Cosby also teaches the system of claim 21, wherein the resolved version of the different policies applicable to the resource data object is determined based, at least in part, on one or more precedence rules for resolving policy conflicts (Cosby Col 10, Ln 19-24).

As to claim 25, Stephens as modified by Cosby also teaches the system of claim 21, wherein the resolved version of the different policies applicable to the resource data object is determined based, at least in part, on respective nodes in paths of the resource data object in the identified hierarchies to which the different policies are applicable (Cosby Col 10, Ln 24-28).



As to claim 27, Stephens as modified by Cosby also teaches the system of claim 21, wherein the hierarchical data store is further configured to:
receive a second policy lookup request for a second resource data object at the hierarchical data store (Stephens Col 10 Ln 54-57);
responsive to the second policy lookup request:
identify one or more of the different hierarchies linked to the second resource data object (Stephens Col 10 Ln 57-64);
detect no conflict between different policies applicable to the second resource data object (Cosby Col 10, Ln 8-10); and
return the different policies applicable to the second resource data object (Cosby Col 10, Ln 19-29).

Claim 28 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claim 29 recites the limitations substantially similar to those of claim 22 and is similarly rejected.



Claim 31 recites the limitations substantially similar to those of claim 24 and is similarly rejected.

Claim 32 recites the limitations substantially similar to those of claim 25 and is similarly rejected.

Claim 33 recites the limitations substantially similar to those of claim 26 and is similarly rejected.

Claim 34 recites the limitations substantially similar to those of claim 27 and is similarly rejected.

Claim 35 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claim 36 recites the limitations substantially similar to those of claim 22 and is similarly rejected.

Claim 37 recites the limitations substantially similar to those of claim 23 and is similarly rejected.

Claim 38 recites the limitations substantially similar to those of claim 24 and is similarly rejected.

Claim 39 recites the limitations substantially similar to those of claim 25 and is similarly rejected.

Claim 40 recites the limitations substantially similar to those of claim 26 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157